Case 3:16-cv-02458-MMA-BLM Document 115-1 Filed 04/03/20 PageID.1401 Page 1 of 4

    1 BRIAN A. VOGEL (No. 167413)
    2 LAW OFFICES OF BRIAN A. VOGEL, PC
      770 County Square Drive, Suite 104
    3 Ventura, CA 93003
    4 Telephone: (805) 654-0400
      Facsimile: (805) 654-0326
    5 E-Mail: brian@bvogel.com
    6
      Attorneys for Plaintiff Charles Holmes
    7
    8
    9                     IN THE UNITED STATES DISTRICT COURT
  10                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12
  13    CHARLES HOLMES                                 3:16-cv-02458-MMA-BLM
        AL-0671,
  14                                                EX PARTE MOTION TO MODIFY
                                         Plaintiff, CASE MANAGEMENT
  15                                                SCHEDULE FOR THE MOTION
                     v.                             FOR SUMMARY JUDGMENT;
  16                                                DECLARATION OF BRIAN A.
                                                    VOGEL
  17    DR. ESTOCK, et. al.,
  18                                  Defendants.
                                                       Courtroom: 3D
  19                                                   Judge:      Hon. Michael M. Anello
                                                       Trial Date: None Assigned
  20                                                   Action Filed:    9/28/2016
  21
        TO THE HONORABLE COURT:
  22
              By and through his counsel of record in this action, Brian A. Vogel for
  23
        Plaintiff CHARLES HOLMES (“Plaintiff”), hereby submits this ex parte motion
  24
        requesting that the Court extend the time for Plaintiff to file his Opposition to
  25
        Defendants’ Motion for Summary Judgment for 60 days.
  26
              Plaintiff requests to file his Opposition to Defendants’ Motion for Summary
  27
        Judgment for the reasons set forth in the Declaration of Brian A. Vogel below.
  28
        Plaintiff makes this request pursuant to the
                                          1
            EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
            MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
Case 3:16-cv-02458-MMA-BLM Document 115-1 Filed 04/03/20 PageID.1402 Page 2 of 4

    1   Southern District’s Rule 7.1(e)(7) which requires the consent of the judicial officer
    2   assigned to the case prior to the filing of untimely motions and responses thereto.
    3
    4   DATED: April 2, 2020                LAW OFFICES OF BRIAN A. VOGEL, PC
    5
    6                                       By:     /s/ Brian A. Vogel
    7                                               Brian A. Vogel, Esq.
                                                    Attorneys for Plaintiff,
    8                                               CHARLES HOLMES (AL-0671)
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          2
            EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
            MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
Case 3:16-cv-02458-MMA-BLM Document 115-1 Filed 04/03/20 PageID.1403 Page 3 of 4

    1                       DECLARATION OF BRIAN A. VOGEL
    2
        I, BRIAN A. VOGEL, declare as follows:
    3
              1.     I am an attorney duly licensed and admitted to practice in the State of
    4
        California and the United States District Court for the Southern District of
    5
        California. I am the principal attorney with the Law Offices of Brian A. Vogel, PC,
    6
        and the attorney of record on this matter. I make this declaration based upon
    7   information personally known to me. If called to do so, I could and would testify
    8   competently to the facts set forth below. I make this declaration in support of
    9   Plaintiff Charles Holmes’ Ex Parte Joint Motion for Order to Modify the Case
  10    Management Schedule to Continue Pending Deadlines for the Motion for
  11    Judgment.
  12          2.     Due to significant personal issues as outlined in my previous filing
  13    EX PARTEMOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR
  14    THE MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A.
  15    VOGEL, Ecf no. 108, I am unable to complete the Opposition to the Motion for
  16    Summary Judgment in this matter. Likewise, I am unable to continue to represent
  17    Charles Holmes. Charles Holmes, is not at fault for my inability to complete the
  18    opposition. As of the filing of this declaration, I have informed him of my inability
  19    to proceed as well as of the fact that I have not completed the opposition as I told

  20    him I would do.
              4.     I am requesting that the court give Charles Holmes an additional 60-
  21
        day continuance to file the opposition so that he secure other representation, or in
  22
        the event he is unable to find another attorney to represent him, to proceed in pro
  23
        per. I have had several conversations with attorneys who are competent to proceed
  24
        in this matter but none have formally agreed to substitute in as as counsel at this
  25
        time. Because of the coronavirus situation in the prisons, Mr. Holmes is rarely
  26
        allowed out of his cell and is unable to proceed in pro per at this time. I have made
  27
        agreed to assist him to the best of my abilities at this time and substantial progrtess
  28
        has been made on the opposition to the Defendants’ Motion for Summary
                                          3
            EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
            MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
Case 3:16-cv-02458-MMA-BLM Document 115-1 Filed 04/03/20 PageID.1404 Page 4 of 4

    1   Judgments but it is not yet ready to file. As soon as is practicable, I will leave to
    2   withdraw as attorney of record or otherwise agree to a substitution of attorney with
    3   the court.
    4         I declare under the penalty of perjury under the laws of the State of
    5   California that the foregoing is true and correct.
    6   DATED: April 2, 2020                  LAW OFFICES OF BRIAN A. VOGEL, PC
    7
                                              By:     /s/ Brian A. Vogel
    8                                                 Brian A. Vogel, Esq.
    9                                                 Attorneys for Plaintiff,
                                                      CHARLES HOLMES (AL-0671)
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          4
            EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
            MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
